Title: From George Washington to David Salisbury Franks, 21 October 1780
From: Washington, George
To: Franks, David Salisbury


                  
                     Sir
                     Head Quarters Preckness October 21st
                     1780.
                  
                  I have received your letter of the 16th with the request of which
                     I should be happy to comply fully, did it not appear to me that the
                     transactions at Philadelphia cannot well be investigated but on the spot; and
                     the particular one to which you allude, is so much of a civil nature, that I
                     think you had best procure some sort of civil examination.
                  I shall direct General Heath to have an inquiry into your conduct in your
                     connection with General Arnold during his command at West Point. I am with
                     regard, &c. Yr most Obedt servt
                  
                     G. W---n
                  
               